
	
		I
		112th CONGRESS
		1st Session
		H. R. 330
		IN THE HOUSE OF REPRESENTATIVES
		
			January 19, 2011
			Mr. Filner introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend for
		  1 year the first-time homebuyer tax credit.
	
	
		1.Short titleThis Act may be cited as the
			 Homebuyer Tax Credit Renewal Act of
			 2011.
		2.One-year
			 extension of first-time homebuyer credit
			(a)In
			 generalParagraph (1) of
			 section 36(h) of the Internal Revenue Code of 1986 is amended by inserting
			 before the period at the end the following: , or during the 1-year
			 period beginning on the date of the enactment of the
			 Homebuyer Tax Credit Renewal Act of
			 2011.
			(b)Effective
			 dateThe amendment made by this section shall apply to purchases
			 on or after the date of the enactment of this Act.
			
